DETAILED ACTION

Claims 1-19 are currently pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Xin Yang on 03/24/2022.
The application has been amended as follows:
Claims 8-14, line 1, change “computer-readable media” to “non-transitory computer-readable media”.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The present invention relates to circuit testing. Various implementations of the disclosed techniques may be particularly useful for scan chain diagnosis.
The claimed invention as set forth in claim 1 recites features such as:
A circuit, comprising: 
a plurality of scan chains comprising bidirectional scan cells, each of the bidirectional scan cells comprising two serial input-output ports serving as either a serial data input port or a serial data output port based on a control signal, each of the plurality of scan chains configured to perform a shift operation in either a first direction or a second direction based on the control signal, the first direction being opposite to the second direction.

The prior arts of record, namely Goel et al. (US-10156607), teach the claimed plurality of scan chains comprising bidirectional scan cells (Figs. 2 and 4B) with a control signal (Backward). 
The prior arts of record, however, fail to teach, singly or in combination, a plurality of scan chains comprising bidirectional scan cells, each of the bidirectional scan cells comprising two serial input-output ports serving as either a serial data input port or a serial data output port based on a control signal, each of the plurality of scan chains configured to perform a shift operation in either a first direction or a second direction based on the control signal, the first direction being opposite to the second direction. (Emphasis added). As such, modification of the prior art of record to include the claimed plurality of scan chains comprising bidirectional scan cells, each of the bidirectional scan cells comprising two serial input-output ports serving as either a serial data input port or a serial data output port based on a control signal, each of the plurality of scan chains configured to perform a shift operation in either a first direction or a second direction based on the control signal, the first direction being opposite to the second direction can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the plurality of scan chains comprising bidirectional scan cells, each of the bidirectional scan cells comprising two serial input-output ports serving as either a serial data input port or a serial data output port based on a control signal, each of the plurality of scan chains configured to perform a shift operation in either a first direction or a second direction based on the control signal, the first direction being opposite to the second direction set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the plurality of scan chains comprising bidirectional scan cells, each of the bidirectional scan cells comprising two serial input-output ports serving as either a serial data input port or a serial data output port based on a control signal, each of the plurality of scan chains configured to perform a shift operation in either a first direction or a second direction based on the control signal, the first direction being opposite to the second direction as set forth in claim 1. Independent claims 8 and 15 recite(s) similar patentable features and are/is allowable for the same reasons as claim 1. Hence, claims 1-19 are allowable over the prior arts of record.
The Examiner favors the allowance of claims 1-19. Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827. The examiner can normally be reached M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        03/25/2022